Exhibit 10.1



AMENDMENT NO. 5 TO SECOND AMENDED AND RESTATED
NOTE PURCHASE AGREEMENT



This AMENDMENT NO. 5 TO SECOND AMENDED AND RESTATED NOTE PURCHASE AGREEMENT
(this “Amendment”), dated as of March 12, 2010, is made among CONN FUNDING II,
L.P. (the “Issuer”), CONN APPLIANCES, INC. (“Conn Appliances”), THREE PILLARS
FUNDING LLC (f/k/a Three Pillars Funding Corporation), JPMORGAN CHASE BANK,
N.A., PARK AVENUE RECEIVABLES COMPANY, LLC and SUNTRUST ROBINSON HUMPHREY,
INC.  Capitalized terms used and not otherwise defined in this Amendment are
used as defined in that certain Base Indenture, dated as of September 1, 2002,
as amended from time to time, between the Issuer and the Wells Fargo Bank,
National Association (as successor to Wells Fargo Bank Minnesota, National
Association), as Trustee (the “Trustee”) or, if not defined therein, in that
certain Amended and Restated Series 2002-A Supplement, dated as of September 10,
2007, as amended from time to time, between the Issuer and the Trustee.

Background

A.   The parties hereto have entered into the Second Amended and Restated Note
Purchase Agreement, dated as of August 14, 2008, among the parties hereto (as
amended from time to time, the “Note Purchase Agreement”) to finance the
purchase of Receivables by the Issuer from Conn Appliances, Inc.

B.   The parties hereto wish to amend the Note Purchase Agreement.

C.   The parties hereto are willing to agree to such an amendment, all as set
out in this Amendment.

Agreement

1.   Amendments to the Note Purchase Agreement.  The Note Purchase Agreement is
hereby amended by replacing the words “March 12, 2010” in each and every place
where such words appear in Section 7.6(c) with the words “March 19,
2010”.                     

2.   Representations and Warranties; No Default.  

(a)     Each of the Issuer and Conn Appliances, as Seller and as Servicer,
hereby represents and warrants as of the effectiveness of this Amendment that:

(i)       as of the date of this Amendment, no event or condition has occurred
and is continuing which would constitute a Event of Default, Pay Out Event,
Servicer Default or Block Event; and

(ii)      its representations and warranties set forth in the Note Purchase
Agreement (as amended hereby) and the other Transaction Documents are true and
correct as of the date this Amendment is executed, as though made on and as of
such date (except to the extent such representations and warranties relate
solely to an earlier date and then as of such earlier date), and such
representations and warranties shall continue to be true and correct (to such
extent) after giving effect to the transactions contemplated hereby.

--------------------------------------------------------------------------------





(b)     The Administrator, on behalf of Three Pillars, and the Funding Agent, on
behalf of PARCO and the Committed Purchaser, hereby represent and warrant that
together that they own 100% of the Notes.

3.   Effectiveness; Binding Effect; Ratification.

(a)     This Amendment shall become effective as of the Effective Date and
binding on the parties hereto and their respective successors and assigns upon
receipt by the Administrator and the Funding Agent of (i) executed counterparts
hereof from each of the parties hereto and (ii) the fees and reasonable expenses
of the Administrator and the Funding Agent (including fees of counsel) incurred
in connection with the negotiation, execution and delivery of this Amendment.

(b)     On and after the execution and delivery hereof, this Amendment shall be
a part of the Note Purchase Agreement as of the Effective Date and each
reference in the Note Purchase Agreement to “this Note Purchase Agreement” or
“hereof”, “hereunder” or words of like import, and each reference in any other
Transaction Document to the Note Purchase Agreement shall mean and be a
reference to such Note Purchase Agreement as amended hereby.

(c)     Except as expressly amended hereby, the Note Purchase Agreement shall
remain in full force and effect and is hereby ratified and confirmed by the
parties hereto.

4.   Miscellaneous. (a) THIS AMENDMENT SHALL BE CONSTRUED IN ACCORDANCE WITH THE
LAWS OF THE STATE OF NEW YORK, WITHOUT REFERENCE TO ITS CONFLICT OF LAW
PROVISIONS, AND THE OBLIGATIONS, RIGHTS AND REMEDIES OF THE PARTIES HEREUNDER
SHALL BE DETERMINED IN ACCORDANCE WITH SUCH LAWS.  EACH OF THE PARTIES TO THIS
AMENDMENT AGREES TO THE NON-EXCLUSIVE JURISDICTION OF THE UNITED STATES DISTRICT
COURT FOR THE SOUTHERN DISTRICT OF NEW YORK AND ANY APPELLATE COURT HAVING
JURISDICTION TO REVIEW THE JUDGMENTS THEREOF.  EACH OF THE PARTIES HERETO HEREBY
WAIVES ANY OBJECTION BASED ON FORUM NON CONVENIENS AND ANY OBJECTION TO VENUE OF
ANY ACTION INSTITUTED HEREUNDER IN ANY OF THE AFOREMENTIONED COURTS AND CONSENTS
TO THE GRANTING OF SUCH LEGAL OR EQUITABLE RELIEF AS IS DEEMED APPROPRIATE BY
SUCH COURT.

(b)     All reasonable costs and expenses incurred by the Conduit Purchasers,
the Administrator, the Funding Agent and the Committed Purchaser in connection
with this Amendment (including reasonable attorneys’ costs) shall be paid by the
Issuer.

(c)     Headings used herein are for convenience of reference only and shall not
affect the meaning of this Amendment.

(d)     This Amendment may be executed in any number of counterparts, and by the
parties hereto on separate counterparts, each of which shall be an original and
all of which taken together shall constitute one and the same agreement.

2

--------------------------------------------------------------------------------



(e)     In case any provision in this Amendment shall be held by a court of
competent jurisdiction to be invalid, illegal or unenforceable, this Amendment
shall be and shall be deemed to be void ab initio and unenforceable in its
entirety.



[Signature Page Follows]





3

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties have caused this Amendment to be executed by
their respective officers thereunto duly authorized this 12th day of March,
2010.



  CONN FUNDING II, L.P., as Issuer   By: Conn Funding II GP, L.L.C., its general
partner     By: /s/ David R. Atnip Name: David R. Atnip Title: Treasurer      
CONN APPLIANCES, INC.    

By:

/s/ Michael J. Poppe

Name: Michael J. Poppe Title: Chief Financial Officer



S-1

--------------------------------------------------------------------------------





  THREE PILLARS FUNDING LLC, as a Conduit Purchaser     By:

/s/ Doris J. Hearn

Name:

Doris J. Hearn

Title:

Vice President

      SUNTRUST ROBINSON HUMPHREY, INC., as Administrator     By:

/s/ Joseph R. Franke

Name:

Joseph R. Franke

Title:

Director



S-2

--------------------------------------------------------------------------------





 

JPMORGAN CHASE BANK, N.A.,

as Committed Purchaser and Funding Agent

   

By:

/s/ Scott Cornelis

Name:

Scott Cornelis

Title:

Vice President

     

PARK AVENUE RECEIVABLES COMPANY LLC,

as a Conduit Purchaser

  By: JPMorgan Chase Bank, N.A.,

its attorney-in-fact

   

By:

/s/ Scott Cornelis

Name:

Scott Cornelis

Title:

Vice President



S-3